Per Curiam.
The relator, William P. Osborn, was employed as special assessment clerk in the office of the receiver of taxes of Detroit. The office of receiver is filled by appointment by the common council, on the nomination of the mayor. The charter is silent as to what employés shall be employed in that office, and as to the method of their appointment and discharge. The com*363mon council passed an ordinance relative to the clerks and assistants, as follows:
“When assistants are necessary for the proper dispatch of the business in his [receiver’s] office, he shall apply to the common council for the same, and such assistants, when appointed, shall receive such compensation as the common council shall by resolution prescribe.”
Undoubtedly it is in the power of the council to determine what employes shall be there employed, and to fix their compensation. Among such employés is one called the “special assessment clerk.” September 3, 1895, the receiver sent a communication to the council, appointing Mr. Osborn, and requesting his confirmation. He was confirmed, and filled the position until the 29th day of February, 1896, when the receiver discharged him, informing him that his services, were no longer required. After the close of the year he presented a petition to the circuit court for the county of Wayne, against the common council, asking for a writ of mandamus to compel the payment of the balance of the year’s salary, claiming that his employment was by the year. His contention is that his discharge was illegal, insisting that the common council alone had the power of removal. We find no express provision of the charter placing in the council the power of removal of the employés of the receiver of taxes, and the ordinance above quoted does not confer it. The circuit court should have refused the writ.
Judgment is reversed, and an order dismissing the writ of mandamus will be entered, in accordance with this opinion.